DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment filed 7/13/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/13/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

Allowed Claims / Reasons for Allowance
Claims 21, 22, 24, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 21, 22 and 25, none of the prior art references, alone or in combination, anticipate or render obvious the claimed inventions.
Attention can be brought to the disclosures of Yates (US PGPUB 2011/0288573), Smith (US PGPUB 2009/0057369), Whitman (US Patent 7,918,230), Shelton (US Patent 7,044,352), and Tierney (US Patent 6,491,701), all of which are previously cited.
Several features of the claimed inventions of Claims 21, 22 and 25 are rendered obvious to one of ordinary skill in the art at the time of the invention in view of combinations of the references above (See the Final Rejection mailed on 12/18/2020 and Non-Final Rejection mailed on 7/28/2021 for reference). However, none of the references disclose a secondary manually-actuated rotary retraction member comprising a gear segment formed thereon, wherein the secondary manually-actuated rotary retraction member is selectively coupleable with one of the claimed rotatable drive shafts and is capable of only driving said one rotatable drive shaft in a retraction direction, wherein rotation of the secondary manually-actuated rotary retraction member induces retraction of the firing member from an advanced position.
Further, none of the references would have rendered this feature, in combination with the remaining claimed features, obvious to one of ordinary skill in the art at the time of the invention.  
It must be noted that Smith does teach a manually actuated rotary retraction member (see lever 1810; Figure 46) attached to a handle of a surgical stapling instrument which engages a rack gear (1700) to induce retraction of a coupling member of the instrument from the advanced position (Paragraphs 0254-0260), however, Smith does not disclose the manually-actuated rotary retraction member (lever 1810) comprises a gear segment (viewed as a partial portion of a gear) formed thereon and further does not disclose several features of the claimed invention including a drive interface, an instrument mounting plate and rotatable members and drive shafts in the manner as claimed. 
Therefore, even if one was motivated to incorporate the manually actuated rotary retraction member of Smith into the instruments of other references such as Yates or Shelton, the resultant combination would not have led to the claimed inventions of Claims 21, 22 or 25. 
Therefore, it can be concluded that the claimed invention of Claims 21, 22 and 25 are viewed as allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        8/3/2022